Title: From Abigail Smith Adams to William Stephens Smith, 6 September 1812
From: Adams, Abigail Smith
To: Smith, William Stephens


Copy.
Dear Sir
August, Seper 6th 1812

Your Letter of Decbr 30 1811 has Slept in my in my Beaurous untill your prophesys have become dreadfull realities—in which I rejoice that you have no lot or portion, if your experience and counsel had been held in requisition the fate of poor Hull might not have been a disgrace to the Nation—Gasconade ought always to be the exclusive Majesty of the Nation Said to be famous for it—just as I was going to sit down to write you a congratulation upon the valient exploit of capt Hull in the Constitution “who bears his Honours Nobly” the News arrived of the Capture of genll Hull and all his Army
Humiliation had so closely upon the heel of Glory, that the pride of Country was wounded, and the laurels even by the victory of one was blasted by the Capture of the other providence seems to have painted by these events to the theater where our Defence ought to have been directed—I shall make no comments upon the conduct of those who pland & directed the measures—for warfare—I shall not stigmatize them in the language of their opponents. If the remedy lies in the hands of the people and a change of the Administration will affect the desirable object it is their duty constitutionally to make it—but I am I see not the Helms Man who can ride in the whirlwind and direct, or quell the storm—those who are satisfied of the justice of the War are dissatisfied with the mode of conducting it, and of the premature commencement of it before sutable arrangements of defence had been concerted and carried into effect—our fronteer will require an Army to guard them and defend them from the savages—who are now engaged with the British against us
Whence is to Spring the light we want, skill to execute it the wisdom to use it and the skill to execute?
I know your mind must constantly & busily employd upon these subjects—and it is often observd that the spectator sees more of the game than the actors—
If I had written you before I should not have so clearly disserned the truth and propriety of your observations—I inclose my two last Letters to you from Russia in which you will discern more judgment prudence and forethought, at ten thousands of miles distance than the Cabinet at  has displayd as appears face events—You will be so good as to return them by the next post to your Friend and Mother
A Abigail